[Cite as State v. Walker, 2011-Ohio-1898.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.      25362

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
CECIL WALKER, JR.                                    COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 09 09 2928

                                 DECISION AND JOURNAL ENTRY

Dated: April 20, 2011



        MOORE, Judge.

        {¶1}     Appellant, Cecil Walker, appeals from the judgment of the Summit County Court

of Common Pleas. We affirm.

                                                I.

        {¶2}     On December 11, 2009, appellant, Cecil Walker, pleaded guilty to two counts of

aggravated robbery in violation of R.C. 2911.01(A)(1), felonies of the first degree, one count of

kidnapping in violation of R.C. 2905.01(A)(2), a felony of the first degree, and one firearm

specification. On December 16, 2009, Walker was sentenced to a mandatory prison term of

three years on the firearm specification, and three years on each of the remaining counts. The

trial court ordered that Walker serve the two aggravated robbery terms concurrently, and the

kidnapping term consecutively, all to run consecutive to the mandatory three years for the

firearm specification, for a total of nine years. The trial court imposed a mandatory five-year

period of postrelease control.
                                                  2


       {¶3}    On April 22, 2010, Walker filed a motion for leave to file delayed appeal, and this

Court granted the motion on May 13, 2010.

                                                 II.

       {¶4}    Walker’s counsel did not raise an assignment of error. In accordance with Anders

v. California (1967), 386 U.S. 738, Walker’s counsel has asserted that he is unable to find any

issue upon which to argue error below. He also has moved to withdraw as counsel for Walker.

       {¶5}    Walker filed a pro se brief in response to his counsel’s Anders brief. He raises

one assignment of error for our review.

                                   ASSIGNMENT OF ERROR

       “THE TRIAL COURT FAILED TO INFORM [WALKER] OF HIS
       CONSTITUTIONALLY GUARANTEED RIGHT AGAINST COMPULSORY
       SELF-INCRIMINATION. U.S.C.A. 5,14 (SIC).”

       {¶6}    Walker contends that the trial court failed to adequately inform him of his

constitutional right not to be compelled to testify against himself. We do not agree.

       {¶7}    Crim.R. 11(C)(2)(c) provides that a court shall not accept a guilty plea without

informing the defendant and determining that he understands that by entering the plea he waives

his “rights to jury trial, to confront witnesses against him * * *, to have compulsory process for

obtaining witnesses in [his] favor, and to require the state to prove [his] guilt beyond a

reasonable doubt at a trial at which [he] cannot be compelled to testify against himself * * *.”

       {¶8}    The Ohio Supreme Court has held that a trial court “must strictly comply” with

Crim.R. 11(C)(2)(c). State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, at syllabus. “[If] a

trial court fails to strictly comply with this duty, the defendant’s plea is invalid.” Id. “[T]he best

method of informing a defendant of his constitutional rights is to use the language contained in

Crim.R. 11(C), stopping after each right and asking the defendant whether he understands the
                                                 3


right and knows that he is waiving it by pleading guilty.” State v. Ballard (1981), 66 Ohio St.2d

473, 479. Failure to use the exact language contained in Crim.R. 11, however, “is not grounds

for vacating a plea as long as the record shows that the trial court explained [the defendant’s]

rights in a manner reasonably intelligible to that defendant.” Id. at paragraph two of the syllabus.

“The underlying purpose, from the defendant’s perspective, of Crim.R. 11(C) is to convey to

[him] certain information so that he can make a voluntary and intelligent decision whether to

plead guilty.” Id. at 480.

       {¶9}    Walker argues that he was never informed “of his guaranteed constitutional right

against compulsory self-incrimination that he cannot ‘be forced to testify against himself’ at

anytime during trial, or during a bench trial.” Instead of telling Walker that he could not “be

compelled to testify against himself” at trial, it told him that, “under the constitution nobody

could force [him] to take the witness stand and testify at [his] trial.” Crim.R. 11(C)(2)(c).

Although the court did not use the exact language contained in Crim.R. 11(C)(2)(c), it informed

Walker that he would not be compelled to testify if his case went to trial. Walker’s lawyer,

therefore, correctly concluded that raising that claim on appeal would be frivolous. Walker’s

sole assignment of error is overruled.

       {¶10} Upon our own full, independent examination of the record before this Court, we

find that there are no appealable, non-frivolous issues in this case. See State v. Lowe (Apr. 8,

1998), 9th Dist. No. 97CA006758, at *2.

                                                III.

       {¶11} Having reviewed the entire record, and concluding that the trial court’s

proceedings were proper, this Court grants the motion to withdraw and affirms Walker’s

conviction and sentence.
                                                 4


       {¶12} The judgment of the Summit County Court of Common Pleas is affirmed.

Walker’s counsel’s motion to withdraw as counsel is hereby granted.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     CARLA MOORE
                                                     FOR THE COURT


WHITMORE, P. J.
DICKINSON, J.
CONCUR
                                         5


APPEARANCES:

ROBERT P. HORTON, Attorney at Law, for Appellant.

CECIL WALKER, JR., pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.